DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 05/16/22.
	Applicant’s election without traverse of Group I in the reply filed on 05/16/22 is acknowledged.
Claims 8-16, 19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/22.
The reply filed 05/16/22 affects the application 16/962,089 as follows:
1.      Claims 1-7, 17, 18, the invention of Group I are prosecuted by the examiner. 
Claims 8-16, 19, 20 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-20 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. (EP 0526926 A2; of record) in view of Bezanson et al. (US 20080145505 A1) and Bao et al. (US 20140227742 A1).
Claim 1 is drawn a process for preparing partially deacylated gellan gum, wherein the process comprises: subjecting native or high acyl gellan gum in a fermentation broth to treatment with an esterase capable of partially deacylating gellan gum, and isolating a partially deacylated gellan gum from the fermentation broth after the esterase treatment.
Chang et al. disclose in Example 1 the preparation of native or acylated gellan gum from pseudomonas elodea, ATCC 31461 (see Example 1, pages 4-5). The so obtained acylated gellan gum contains 12.9% (wt.) glycerate and 4.7% (wt.) acetate groups (see page 5, lines 8-9). Example 6 of Chang et al. discloses the preparation of partially deacylated gellan gums with intermediate levels of both glycerate and acetate groups (see page 6, lines 40-41), from the native gellan gum obtained in Example 1. The Table on the top of page 7, discloses (second line), a partially deacylated gellan gum having 8.3% (wt.) glycerate and 4.2% (wt.) acetate groups. Starting from the native gum produced in example 1 having 12.9% (wt.) glycerate and 4.7% (wt.) acetate groups, this corresponds to a partially deacylated gellan gum with a molecular weight that is reduced of 5.1%, i.e. which is less than 10% reduced compared to the molecular weight of the starting native gum. It should be noted that the Examiner considers the caustic agent or base, potassium hydroxide (KOH) as reagent that deacylates the gellan gum, especially since caustic bases or alkali bases such as sodium hydroxide and potassium hydroxide are known to and commonly used hydrolyze the esters or deacylate acyl groups of esters and organic substances.
The difference between Applicant’s claimed method and the method taught by Chang et al. is that Applicant uses an esterase to deacylate the gellan gum whereas Chang et al. use the caustic agent or base, potassium hydroxide (KOH). 
Bezanson et al. disclose that processes for producing high performance low acyl and partially deacylated gellan gums having high clarity without using the conventional filtration process (see page 1, [0002]). Furthermore, Bezanson et al. disclose that the gellan gum may then be deacylated with one or more strong or weak caustic agents, such as potassium hydroxide, sodium hydroxide, trisodium phosphate, and the like. Potassium hydroxide is the preferred caustic agent. In one embodiment, the deacylation occurs after clarification by a chemical/enzymatic process. In another embodiment, the deacylation occurs before clarification by a filtration process (see page 4, [0039]).
Bao et al. disclose that acetyl esters can be deacetylated by treatment with an alkali (base) (see page 7, [0053]). Furthermore, Bao et al. disclose that acylated (e.g., acetylated) cellulose and hemicellulose (which like gellan gum are polysaccharides), can be deacylated by treatment with an alkali and/or with an acetyl esterase enzyme (see abstract). Also, Bao et al. disclose that 
the enzyme can be esterase enzyme (see page 2, [0012]; see also [0020]). Also, Bao et al. disclose that carbohydrates esterases including acetyl esterases and pectin acetyl esterases (see page 9, [0065]). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Chang et al.et al.’s to prepare partially deacylated gellan gum, and to subjecting native or high acyl gellan gum in a fermentation broth to treatment with an esterase as taught by Bao et al. instead of a caustic alkali (base) to partially deacylating the native or high acyl gellan gum, and to isolate the partially deacylated gellan gum from the fermentation broth after the esterase treatment, especially since Bezanson et al. disclose that deacylation can be carried out by a chemical/enzymatic process and that caustic agents (alkali), such as potassium hydroxide can be used, and also since that carbohydrates esterases including acetyl esterases and pectin acetyl esterases can be used for the deacylation of carbohydrates or polysaccharides.
One having ordinary skill in the art would have been motivated, to use Chang et al.et al.’s to prepare partially deacylated gellan gum, and to subjecting native or high acyl gellan gum in a fermentation broth to treatment with an esterase as taught by Bao et al. instead of a caustic alkali (base) to partially deacylating the native or high acyl gellan gum, and to isolate the partially deacylated gellan gum from the fermentation broth after the esterase treatment, especially since Bezanson et al. disclose that deacylation can be carried out by a chemical/enzymatic process and that caustic agents (alkali), such as potassium hydroxide can be used, and also since that carbohydrates esterases including acetyl esterases and pectin acetyl esterases can be used for the deacylation of carbohydrates or polysaccharides.
It should be noted that it is obvious to perform the esterase treatment at a temperature disclosed or suggested by Bezanson et al. for the enzymes disclosed by Bezanson et al. such about 30°C to about 70°C, or at a temperature disclosed or used by Chang et al. for the fermentation broth. It is obvious to use different times of esterase treatment such as 30 or 60 minutes depending on factors such as the amount of units of enzymes and also the amounts of gellan gum treated or deacetylated. Furthermore, it is obvious to use different amounts of units of enzymes in the fermentation broth such as 60 units/L or 100 units/L depending on factors such as the amounts of gellan gum treated or deacetylated and the time period of treatment desired or used. Also, it is obvious to carry out the esterase treatment at pH in the range of that disclosed or suggested by Benzanson et al.  In addition, it is obvious to use known esterase enzymes such as CtPae12B (CE12), E.C. number 3.1.1.- (by nzytech), which is an enzyme from Clostridium thermocellum that participates in the deacetylation of pectins, especially since Bao et al. disclose that pectin acetyl esterases. Furthermore, it is obvious to carry out the esterase treatment at pH such as at 6.0 which is a pH in the optimum pH range of 6.0-8.5 for this enzyme activity at an optimum temperature is 65 °C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623